Citation Nr: 1439829	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUE

Entitlement to a disability rating in excess of 20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

On his December 2011 Form 9 substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for September 2013.  The Veteran, however, failed to appear.  Therefore, his request for a hearing is considered withdrawn, and this matter is ready for further review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's hypertension is currently assigned a 20 percent disability rating, effective June 30, 2009.  The Veteran seeks an increased rating.

The Veteran was provided with a VA examination relating to his claim for service connection in September 2009.  Subsequently, in his April 2010 notice of disagreement, the Veteran asserted that his condition had worsened.  See also Statement, Dr. H.E. (Gulf Coast Medical), September 2010.  

The Veteran was then afforded a new VA examination in March 2013, which report is associated with the Veteran's electronic claims file.  It appears, however, that the Veteran's claim was not readjudicated after the March 2013 VA examination was performed.  Likewise, the Veteran's VA treatment records dated from July 2010 to April 2013 were associated with the electronic claims file, but the claim was not readjudication.  The Board adds that this March 2013 VA examination was performed before this claim was certified or transferred to the Board.  See 38 C.F.R. § 19.37(a) (2013).  Therefore, the Board finds that a remand is necessary so that the RO/AMC may review the evidence added to the record after the statement of the case issued, including the March 2013 VA examination report and the VA treatment records and readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Review the evidence added to the record since the statement of the case issued, including the March 2013 VA examination report and VA treatment records dated through April 2013, and then readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



